DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 21 October 2021, claims 1 and 3 are amended per Applicant's request. Claims 2 and 6 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1, 3-5, and 7-11 are presently pending in the application, of which claim 1 is presented in independent form.

The previously raised 112(b), lack of antecedent basis rejection of the claim 3 is withdrawn in view of the amendments to the claim.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. The claims have been found allowable over the prior art of record.




Terminal Disclaimer
The terminal disclaimer filed on 24 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the US Patent No. 10,963,651 B2 (App. No. 14/731,528) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments filed on 21 October 2021 with respect to the 112(b), lack of antecedent basis rejection of claim 3, have been fully considered and are persuasive.  The amendment to claim 3 overcomes the rejection, and the rejection has accordingly been withdrawn. 
Applicant’s arguments filed on 21 October 2021 with respect to 103 rejection of the pending claims have been fully considered and are persuasive. The claims have been found allowable over the prior art of record, and the 103 rejection has been accordingly withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert R. Aragona (Reg. No. 70,061) on 24 November 2021.

The application has been amended from the claims filed on 21 October 2021 as follows: 

1.	(Currently Amended) A method for reformatting a text phrase, comprising: 	capturing, by a computing device, an image, wherein the image includes a first text having a first text format, wherein the first text format and a language of the first text is adduced by a color contrast between the first text and surroundings of the first text;
identifying a context of the first text based on the first text format, the context comprising information identifying a domain of the first text, wherein the context is identified based on an abbreviation, a cosmetic product batch number, and a notation specific to a social group
searching a social database to find one or more texts having formats matching the first text format, wherein the social database saves records of context-sensitive formats accumulated from the one or more users within the social network;	identifying a first context corresponding to the one or more texts; and	determining the context of the first text based on the first context corresponding to the one or more texts;
parsing the identified context of the first text based on the first text format to search a database to locate a representative second text with a second text format, wherein the first text format is a context-sensitive format;
converting the first text in the first text format to the representative second text in the second text format, wherein the representative second text is a translated and a language text reformatted version of the first text, wherein the conversion of the first text format to the representative second text format includes rearrangement and reconfiguration of the second text, wherein the second text format is based on a user specified setting; and
displaying the second text format associated with the context.

2.	(Cancelled).

3.	(Previously Presented) The method of claim 1, wherein identifying the context is further based on one or more of a location, format, sign, color, icon, currency symbol, date, time, and metadata associated with the first text.

4.	(Previously Presented) The method of claim 1, further comprising: 	displaying the first text in the second text format as an image on a display device of a computing device in real-time.

5.	(Previously Presented) The method of claim 1, wherein converting the first text from the first text format to the second text format comprises: 	searching a second database to locate the second text format that corresponds to the first text format. 

6.	(Cancelled). 

7.	(Previously Presented) The method of claim 1, further comprising: 	capturing the image, of one or more of a label and a logo located within a defined proximity to the first text, with an image capturing device;
searching a social database to find one or more of labels and logos matching those in the captured image;	identifying a first context corresponding to the one or more matching labels and logos; and	determining the context of the first text based on the first context corresponding to the one or more matching labels and logos.

8.	(Previously Presented) The method of claim 1, wherein the identified context includes a date, and the first format is a date format in a first language, and the second format is a date format in a second language.	

9.	(Previously Presented) The method of claim 1, further comprising:
	uploading the first text having the first text format to a social network;	generating a query on the social network to seek inputs from a plurality of users on the social network to identify a first context corresponding to the first text based on the first text format; and	determining the context of the first text based on the first context identified from inputs from the plurality of users.

10.	(Previously Presented) The method of claim 1, further comprising:
	uploading the first text having the first text format to a social network;	generating a query on the social network to seek inputs from a plurality of users on the social network to identify a first context corresponding to the first text based on the first text format; 	determining the context of the first text based on the first context identified from inputs from the plurality of users; and		storing the context of the first text in the database.

11.	(Original) The method of claim 1, wherein capturing the first text comprises: 	receiving an image from an image capturing device; and 	performing character recognition on the image to identify a text present within the image to generate a recognized character string comprising the first text.






The following is an examiner’s statement of reasons for allowance:
None of the prior art appeared to teach, suggest, or otherwise render obvious the combination of independent claim 1’s limitations.
Jahagirdar et al. (“Jahagirdar”) (US 9,355,336 B1): (previously made of record) Jahagirdar disclosed a database for identifying contexts, but did not appear to teach, suggest, or otherwise render obvious that the database of contexts was accumulated from one or more users of a social group within a social network, the social group including the one or more users having common interests and characteristics within the social network, and where the context was identified based on an abbreviation, cosmetic product batch number, and a notation specific to that social group.
Nasarov et al. (“Nasarov”) (US 2014/0280091 A1): disclosed a database of phrases representing phrases translated by a community, where if the phrase had not been previously translated by the community, then a query could be sent out to the community to translate the phrase which is then added to the database of phrases (Nasarov, [0011]); thus in this manner, Nasarov is similar to, e.g., Specification, [FIG. 3], where if there is no match available in the invention’s social database, then a new question is generated in the social network or social database. However, Nasarov does not teach, suggest, or otherwise render obvious using the databases of phrases to act as a social database for identifying contexts (rather, Nasarov’s phrases are the translation itself, not for deriving contexts).
Cuthbert et al. (“Cuthbert”) (US 2015/0161115 A1): disclosed the use of dictionary databases for one or more languages storing translated phrase blocks from a source language to translated text and ranking parts of speech based on usage, the usage based on a user’s location, corpus of contents, and/or based on content stored by a user, the corpus of content including social network content (Cuthbert, [Abstract] and [0029]). However, similar to Nasarov above, Cuthbert does not teach, suggest, or otherwise render obvious the dictionary databases to act as a social database for identifying contexts (rather, Cuthbert’s dictionary databases are for storing the translations themselves, not for deriving contexts).
Zhang et al. (“Zhang”) (US 10,902,215 B1): disclosed translation models and language models being customized for groups of users or based on user type values, where user groups can be based on social media interactions; this allows the translation component to take a language style of the user group into account when performing language processing tasks (Zhang, [Abstract]). However, Zhang does not teach, suggest, or otherwise render obvious the use of a database for identifying contexts.
Levin et al. (“Levin”) (US 2004/0102956 A1): disclosed dictionary building tools for language translation, and that a particular sub-language’s capability is developed and accumulate dover time based upon encountered words and preferences of actual users, user groups, domains, or fields, and thus facilitates a peer-to-peer networking of specialized dictionary tool building (Levin, [0047]). This is similar to how the claimed social database saves records of context-sensitive formats accumulated from one or more users within a social network (i.e., Levin’s peer-to-peer network). However, unlike the claimed invention’s social database, Levin’s dictionaries are not used for identifying contexts.
Levin further discloses a local context analysis approach, where a database of content-words being consulted in each sentence and associated concepts are returned (Levin, [0056]). However, unlike the claimed invention, Levin’s database of content-words is not accumulated from one or more users of a social group within a social network, the social group including the one or more users having common interests and characteristics within the social network, and where the context was identified based on an abbreviation, cosmetic product batch number, and a notation specific to that social group.


The dependent claims were found allowable for at least by virtue of their dependency on independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
26 November 2021